 
 
I 
108th CONGRESS
2d Session
H. R. 3775 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Mr. Latham introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To impose a ban on the importation of soybeans and soybean meal that are products of Argentina or Brazil. 
 
 
1.Ban on Importation of Soybeans and Soybean Meal that are Products of Argentina or Brazil 
(a)In GeneralNo person may import into the customs territory of the United States soybeans provided for in heading 1201.00.00 of the Harmonized Tariff Schedule of the United States, or soybean meal provided for in subheading 1208.10.00 of such Schedule, that is the product of Argentina or Brazil. 
(b)ConstructionFor purposes of subsection (a), the term import includes withdrawal from warehouse for consumption.   
 
